DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15, 20-, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the first treatment is at a temperature of 620°C-800°C, but also recites the first treatment is carried out in two stages, a first at 630-690°C, and second at 720-780°C.  It is unclear how the first treatment temperature range can be 620°C-800°C, when minimum temperature for the first stage is 630°C and maximum for the second stage is 780°C. It is recommended to delete the range of 620-800°C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, 15, 17, 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0104655) in view of Beall et al. (2017/0334767), Durschang et al. (2014/0252272) and Krolikowski et al. (2017/0144919).  Kim discloses a method for the production of a medical or dental form body comprising providing a preform body comprising a lithium silicate glass ceramic having the geometry of the form body ([0013], [0043], [0047]).  Kim also discloses the preform body is fabricated from a glass melt comprising SiO2, Al2O3, Li2O, K2O, a nucleating agent (P2O5), a stabilizer (ZrO2) (table 2, [0059]), as well as coloring agents such as Cerium and Terbium oxides ([0038]).  Kim further discloses the finished form body can be used as a dental form body ([0009]).  Kim teaches annealing the crystallized preform body in an ion exchange bath using an alkali salt at a recommended temperature in the range of 300-700°C for a period in the range of 10 mins to 24 hrs ([0057]).  The ion exchange process would naturally result in creating a surface compressive stress by replacement of lithium ions with alkali ions of greater diameter. This is also taught by Beall.  Beall teaches an ion exchange process for lithium silicate glass ceramics, wherein a depth of layer of about 10 µm is achieved ([0055], [0087]). Beall further teaches performing ion exchange using a salt melt comprising Na ions and/or K ions, thereby creating a surface compressive stress by replacing lithium ions with the Na and/or K ions, which has a .
Furthermore, Kim teaches cooling down the glass after melting and subjecting the glass to a first and second heat treatments to implement nuclear formation and crystal growth, wherein lithium disilicate crystal is form as the main crystal phase after the second treatment ([0044], [0046]-[0049]). Kim further specifies the second heat treatment takes place at a temperature in the range of 750-850°C or 850-980°C ([0059]-[0060]), and suggests a time period of 1-120 minutes ([0050]-[0051]).  However, Kim doesn’t specify the first heat treatment comprising two stages in a temperature range of 620°C-800°C. Durschang also teaches cooling a glass melt and heat treating to implement crystallization of the glass, wherein the heat treatment comprises a first holding stage at 660°C for  40 minutes, followed by a second holding stage at a 
As mentioned, Kim also discloses the preform body is fabricated from a glass melt comprising SiO2, Al2O3, Li2O, K2O, a nucleating agent (P2O5), a stabilizer (ZrO2) (table 2, [0059]), as well as coloring agents such as Cerium and Terbium oxides ([0038]).  However, Kim doesn’t specify a higher ZrO2 content of 4-16 wt. %.  Durschang teaches a dental form made from a glass melt comprising ([0031]):
55-64 wt% SiO2
2-8 wt% P2O5
0.1-5 wt% Al2O3
17-20 wt% Li2O
0.1-5 wt% K2O and Na2O
8-20 wt% ZrO2
 Durschang further specify the glass melt can further comprise if additives, including coloring oxides such as cerium oxide and terbium oxides, or mixtures, in a range of 0.1-6 wt% ([0038]), fluorescent agents such strontium oxide in a range of 0.1-5 wt % ([0037]), and a combination of nucleating agents including phosphorus oxide, tin oxide, and mixtures thereof, in a range of 2-8 wt% ([0036]).  Durschang also teaches an example comprising 60 wt% SiO2, 2.0 wt% Al2O3, 19 wt% Li2O, 2.0 wt% K2O, 6.0 wt% P2O5, 6 wt% ZrO2, and 1.0 wt% CeO2 (tables 1 and 2, [0057]-[0058]).  Durschang teaches this composition provides for an improved translucence, chemical resistance and contour accuracy to the dental form body ([0008], [0011]).  Durschang also teaches the higher zirconia content provides good chemical stability ([0016]).  Accordingly, it would have been obvious to one of ordinary skill in the art to have provided for a similar composition as taught by Durschang for the glass melt for producing the dental form body in the method of Kim, as the composition provides for a dental form body that has improved translucence, chemical resistance, and contour accuracy.
However, Durschang fails to specify a Tb2O7 content.  Krolikowski teaches a lithium silicate glass for preparing dental restorations.  Krolikowski further teaches the starting glass preferably comprises of a Tb2O7 content of 0.3-0.7 wt% in addition to cerium ions, as the combination provides for fluorescence and color properties of which that can imitate those of natural tooth material particularly well ([0035]).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further provided for a Tb2O7
Regarding claims 9-13 and 15, Beall further teaches the salt melt can comprise of potassium ions from KNO3, sodium ions from NaNO3, or mixtures of sodium and potassium ions from KNO3 and NaNO3 ([0090], [0125]).
Regarding claims 25 and 26, Kim further teaches grinding/milling the glass with CAD/CAM equipment to form the preform body after the crystallization heat treatment steps and a second heat treatment at a temperature in the range of 720-850°C or 700-1000°C for up to 2 hours to bind crystalline glass to zirconia substructures ([0048], [0050], [0051]).  
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0104655), Beall et al. (2017/0334767), Durschang et al. (2014/0252272), and Krolikowski et al. (2017/0144919) as applied to claim 1 above, and further in view of Hermann et al. (2015/0223917).  Kim teaches the dental body may further comprise of a coloring agent, such as Fe2O3, V2O5, Y2O3, MnO2, CeO2, Er2O3, Pr2O3 or Tb2O3.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0104655), Beall et al. (2017/0334767), Durschang et al. (2014/0252272), and Krolikowski et al. (2017/0144919) as applied to claim 13 above, and further in view of Nakashima et al. (2011/0312483).  Kim and Beall do not suggest a ratio of sodium to potassium ions of 50:50 mole%.  Nakashima teaches a method for strengthening glass.  Like Fisher, Nakashima teaches replacing exchanging smaller radius ions, such as Li, with larger radius ions, such as K ([0006]).  Nakashima also similarly teaches immersing the glass into a melt comprising both potassium and sodium ions ([0041]).  Nakashima teaches various mixtures of potassium and sodium ion can be used in the melt, including a ratio of 50:50 mol% ([0076], table 4) which produced significantly higher surface compressive stress in the glass.  Thus, it would have been obvious to one of ordinary skill in the art to have employed a melt comprising a ratio of potassium to sodium ions of 50:50 mol% in the process of Kim and Beall, as it would provide for a significant surface compressive stress, as demonstrated by Nakashima.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. No real arguments were presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741